COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        HTS Services, Inc. v. US-UK International Supply Group,
                            LLC, Jean Vallet Mobioh, and David J. Marlborough

Appellate case number:      01-19-00558-CV

Trial court case number:    1113219

Trial court:                County Court at Law No. 3 of Harris County

        James Heston, counsel for appellees, US-UK International Supply Group, LLC,
Jean Vallet Mobioh, and David J. Marlborough, has filed a “Notice of Updated Contact
Information,” requesting that Heston be allowed to withdraw as counsel for appellees and
that R. Scott Calili be substituted as lead counsel for appellees. See TEX. R. APP. P. 6.1,
6.5. The motion is granted.
       The Clerk of this Court is directed to note on the docket of this Court Heston’s
withdrawal as a counsel of record for appellees. Counsel R. Scott Calili has appeared as
counsel of record for appellees, remains as appellees’ counsel in this proceeding, and
shall be designated as lead counsel for appellees. See id. 6.1.
       It is so ORDERED.

Judge’s signature: ____/s/ Julie Countiss_______
                    Acting individually  Acting for the Court

Date: __September 1, 2020___